Citation Nr: 1724846	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  10-39 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a sleep disorder claimed as chronic insomnia and sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A-L Evans, Counsel







INTRODUCTION

The Veteran served on active duty from February 1980 to March 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2015 and August 2016, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's sleep disorder is not related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a sleep disorder claimed as chronic insomnia and sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: (1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and (2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  In this case, a standard August 2008 letter satisfied the duty to notify provisions.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided a VA medical examination in July 2011 and VA medical opinions in November 2015 and November 2016.  The examination, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.




II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service treatment records are silent for complaints or treatment for sleep apnea.

A private medical report dated in June 2008 shows that the Veteran underwent a sleep study.  The Veteran reported having trouble sleeping.  He noted that he had had this problem for 28 years.  He reported waking up gasping for breath, being unable to keep his legs still while sleeping and noted that he was told that he snored heavily, snorted and would stop breathing while asleep.  The sleep study report shows that for a total sleep time of 149 minutes, the Veteran snored 7.5 percent of the time and his sleep efficiency was 81 percent.  The report reflects that a study was also done when the Veteran was using a continuous positive airway pressure (CPAP) machine.  His total sleep time was 248 minutes.  The use of the CPAP eliminated his snoring and his sleep efficiency was 91.5 percent.  

A private note dated in January 2009 shows an impression of obstructive sleep apnea hypopnea syndrome.  Another private medical report received by the RO in November 2010 shows an assessment of sleep apnea.  

The Veteran was afforded a VA examination in July 2011.  He reported having trouble staying awake during the daytime hours.  He stated that he was barely able to stay awake in the daytime no matter how many hours of sleep he got the night before.  He also noted excessive fatigue.  The VA examiner stated that the objective factors were none and that the Veteran had a normal examination.  The VA examiner noted the diagnosis of obstructive sleep apnea in 2008.  The VA examiner opined that is was less likely than not that the Veteran's sleep apnea was related to his period of military service.  The VA examiner noted that there were no records from his period of military service noting sleep disturbances, significant daytime fatigue or somnolence which would suggest that this condition was present during his period of military service. 

A private medical report dated in September 2011 shows that the Veteran complained of sleep apnea.  The Veteran reported that while in service, his shipmate would nudge him while sleeping because he would snore loudly and would suddenly stop breathing.  An assessment of sleep apnea and insomnia was provided.  The private examiner opined that the Veteran's sleep apnea was service connected.   An additional private medical report received in August 2015 from the same private examiner reflects that the Veteran complained of daytime sleepiness and chronic insomnia.  An assessment of sleep apnea and insomnia was provided.  The private examiner opined that the Veteran's sleep apnea and insomnia conditions were more likely than not service connected. 

Pursuant to a July 2015 Board remand, a VA medical opinion dated in November 2015 was obtained.  The report reflects that the VA examiner reviewed the Veteran's claims file.  The VA examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner noted that the Veteran's separation examination showed that no complaints or symptoms had been reported.  There was no diagnosis of sleep apnea.  The Veteran denied frequent trouble sleeping, denied headaches, denied respiratory symptoms and there was no hypertension to suggest undiagnosed sleep apnea.  The VA examiner noted that the Veteran was 26 years old, weighed 168 pounds, was 67 inches, had a body mass index of 26 and was just barely overweight at separation.  This made sleep apnea less likely.  In addition, the VA examiner noted that no sleep study could be found, so a confirmation of a diagnosis of obstructive sleep apnea could not be made.  

Pursuant to an August 2016 Board remand, a VA medical opinion dated in November 2016 was obtained.  The VA examiner noted a review of the Veteran's claims file, to include the June 2008 sleep study report.  The VA examiner opined that the Veteran's obstructive sleep apnea was less likely than not related in any way to the Veteran's active duty service.  The VA examiner stated that snoring is nothing more than vibrations of the relaxed muscles in the throat while breathing during sleep.  Almost everyone has snored at some time in their life, including children.  The frequency of snoring will increase with conditions that affect the structures in the throat, including weight gain, aging, and alcohol consumption.  Not all people who snore have obstructive sleep apnea, even though most people who have obstructive sleep apnea snore.  The VA examiner noted that apneic episodes when less than average of five episodes a night are considered normal.  The Veteran served in the Navy between 1980 and 1987.  Working in the military and aboard a naval ship could involve long hours with little time off.  The Veteran's complaints of being tired while on active duty were more likely due to normal fluctuations associated with his work.  There was no indication that he had symptoms of fatigue or sleep disturbances to a disabling degree while on active duty or until several years following his active military service.  Obstructive sleep apnea was a very common condition that increased with age and weight gain.  The Veteran's history supported significant weight gain from the time of his military service until his diagnosis of obstructive sleep apnea in 2008.  

In consideration of the evidence of record, the Board determines that the preponderance of the evidence is against the claim of service connection for sleep disorder claimed as chronic insomnia and sleep apnea.  The Board observes that there are a medical opinions in favor of the claim, the September 2011 and August 2015 private opinions and there are medical opinions against the claim, the July 2011, November 2015 and November 2016 VA medical opinions.

The Board may appropriately favor the opinion of one competent medical authority over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  In this case, the Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran's diagnosed sleep apnea was incurred due to events during active service weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

While the September 2011 and August 2015 private physician reports reflect an examination of the Veteran and consideration of his lay statements, the Board notes that there is no indication that private examiner reviewed the Veteran's claims file.  In addition, the examiner did not provide a rationale as to why sleep apnea was related to service.  Because the examiner provided no explanation, the opinions are not afforded probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In contrast, the Board finds the VA medical opinions provided in July 2011, November 2015 and November 2016 are more persuasive, as the examiner's opinions were supported with a rationale and plausible explanation for concluding that the Veteran' sleep disorder was less likely than not related to service.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The opinions were provided following examination of the Veteran, comprehensive reviews of the claims file and contained adequate rationales for the conclusion reached.  Accordingly, the Board finds these opinions to be entitled to great probative weight.

To the extent that the Veteran himself believes that his sleep disorder is connected to his military service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion as to whether a disorder constitutes a known clinical diagnosis or the etiology of such a disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Sleep apnea requires medical testing to diagnose and its cause is medically complex in nature, thereby requiring medical expertise to determine the etiology.  Accordingly, his opinion as to the diagnosis or etiology of a sleep condition is not competent medical evidence.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a sleep disorder claimed as chronic insomnia and sleep apnea is denied.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


